Citation Nr: 1456264	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  12-19 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a right ear hearing loss disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The appellant served on active duty in the United States Army from November 1979 to March 1981.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the RO.  

In May 2014, during the course of the appeal, the appellant had a hearing before the Veterans Law Judge whose signature appears at the end of this decision.  The Veterans Law Judge explained the issue fully and suggested the submission of evidence that the appellant may have overlooked and that would be advantageous to his position.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veterans Law Judge also left the record open for 30 days, so that the appellant could submit additional evidence to support his claim.  The hearing was performed in accordance with the provisions of 38 C.F.R. § 3.103(c)(2) (2014).  Accordingly, there was no prejudice to the appellant's claim as a result of the conduct of that hearing.  See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).


FINDING OF FACT

A chronic, identifiable right ear hearing loss disability was first manifested many years after the appellant's separation from the service, and the preponderance of the evidence is against a finding that it is in any way related to service. 


CONCLUSION OF LAW

Right ear sensorineural hearing loss disability is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA's Duties to Notify and Assist

Prior to consideration of the merits of the appeal, the Board must determine whether the VA has met its statutory duty to notify and assist the appellant in the development of his claim of entitlement to service connection for a right ear hearing loss disability.  After reviewing the record, the Board finds that the VA has met that duty.

After the claims were received, the RO advised the appellant by letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, PMRs, and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

The VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry was accomplished and is factually informed, medically competent and responsive to the issues under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In sum, the appellant has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting him that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

The appellant contends that right ear hearing loss is the result of his inservice noise exposure while performing duties as an artillery crewman.  He noted that service connection had been granted for a left ear hearing loss disability and tinnitus due to that exposure and contended that it affected his right ear, as well.  However, after carefully considering the appellant's claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

For certain organic diseases of the nervous system, such as sensory neural hearing loss disability, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the Veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The appellant is competent to testify about what he experienced during and since the conclusion of his service.  For example, he is competent to report that he began having hearing difficulty in the service and that it has continued to be a problem since that time.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  In certain instances, lay evidence can be competent and sufficient to establish a diagnosis of a condition.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (the Federal Circuit Court discussing 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.307(b), and its prior holdings in Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); and Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009)).  Such cases may occur under the following circumstances: (1) when a layperson is competent to identify the medical condition, (2) when a layperson is reporting a contemporaneous medical diagnosis, or (3) when a lay person describes symptoms which are subsequently diagnosed by a medical professional.  See Jandreau, supra. 

Although the Veteran argues that his current right ear hearing loss disability is related to the noise exposure he had as an artillery crewman, the question of whether a current right ear hearing loss disability disorder may be related to noise exposure in the service involves a medical issue.  The question of etiology may not be competently addressed by lay evidence. See Davidson, 581 F.3d at 1316  . As will be discussed below, his lay assertion has been investigated by competent medical examination and found not supportable. Jandreau, 492 F.3d at 1376-77  . 

Multiple audiologic examinations since July 2011, show that the Veteran has a sensorineural hearing loss disability in his right ear.  The salient question is whether that disability had its onset in or as a result of service.  

As an artillery crewman, the appellant would have been exposed to extreme noise levels.  However, his STR's, as well as the reports of his service entrance and separation examinations, are negative for any complaints or clinical findings of a right ear hearing loss disability.  

During his November 1979 service entrance examination, the appellant demonstrated the following pure tone thresholds, in decibels, at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
15
LEFT
15
10
5
5
5

Speech audiometry was not performed.

During his February 1981 service separation examination, the appellant demonstrated the following pure tone thresholds, in decibels, at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
15
LEFT
15
10
5
5
5

Speech audiometry was not performed.

There are no references to right ear hearing loss in service. Although the Veteran contends that he has had a bilateral hearing loss and tinnitus since service, and service connection has been established for a left ear hearing loss disability and tinnitus, the clinical evidence shows that his right ear hearing loss disability, was first manifested during a VA audiologic examination in July 2011 - approximately 30 years after his separation from active duty.  

Such a lengthy time frame without any clinical evidence to support the assertion of a continuity of symptomatology does not provide support for the Veteran's contentions that he experienced continuous right ear hearing loss disability since service.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board where it found that Veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition).  

The appellant's basic contention has been investigated under the law.  McLendon v Nicholson, 20 Vet. App. 79 (2006).

During his July 2011 VA examination, the appellant demonstrated the following pure tone thresholds, in decibels, at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
35
55
LEFT
15
15
15
30
40

Speech audiometry revealed speech recognition ability of 96 percent, bilaterally.

The VA examiner noted that by history, the appellant did not have a hearing loss disability in either ear.  Although the examiner noted a significant threshold shift in the appellant's left ear between the audiometric test results on his service entry and separation examinations, he found no significant threshold shift in the right ear.  Given the lack of a right ear hearing loss disability at discharge and the lack of a significant threshold shift during service, the VA examiner opined that it was less likely than not that the appellant's current right hearing loss disability was related to service.  

In January 2012, the appellant's claims file was reviewed by a different VA audiologist.  He noted that the report of the "July 21, 2003" VA examination showed a neurosensory hearing loss, bilaterally.  While the above VA examination clearly showed a bilateral sensorineural hearing loss, the 2003 date is almost certainly a typographical error.  There is no evidence in the claims file or in the electronic file in Virtual VA that the appellant ever had any contact with the VA prior to filing his original claim for service connection for a hearing loss disability and tinnitus in May 2011.  Therefore, the Board finds that the January 2012 VA examiner is referring to the report of the July 2011 VA examination.

Despite the presence of the Veteran's right ear hearing loss disability, however, the January 2012 VA examiner found it less likely than not that such disability was due to the appellant's military service.  The VA examiner cited the Institute of Medicine, when he noted that the most pronounced effects of noise exposure on pure tone thresholds were measurable immediately following noise exposure.  The Institute of Medicine further suggested that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure was extremely unlikely.  It concluded that a review of the research showed that individuals with previous noise-induced hearing loss were neither more nor less susceptible to subsequent noise-induced hearing loss than individuals without such pre-existing hearing loss.  

Given the facts of the Veteran's case and the current state of medical science, the VA examiner concluded that because the appellant's right ear hearing acuity was normal at the time of his separation from the service, any worsening of his hearing acuity between the time of his separation from the service and the present was due to noise exposure after service.  The VA examiner noted that the medical literature supported that assessment even if there had been a significant threshold shift between the service entrance and service separation examinations..  

In May 2014, a private audiologist confirmed that the appellant had a bilateral sensorineural hearing loss for VA purposes.  However, she was unable to determine whether it was related to his time in the service.  As such, that evidence is of no probative value in determining service connection.  

Later in May 2014, J. W. H., M.D., reported that the appellant had had a bilateral hearing loss noted at Dr. H.'s clinic several years earlier.  Dr. H. stated  that the appellant had a symmetric bilateral hearing loss which was consistent with noise exposure and suggested that it was the result of his time in the artillery.  

Dr. H. is a family physician, and, unlike the VA examiners, there is no evidence that he has any special training or experience in diagnosing the etiology of hearing loss disabilities.  He did not cite any applicable medical literature to support his suggestion that the appellant's hearing loss disability is related to service, nor is there any evidence that he reviewed the appellant's claims file prior to making that suggestion.  For these reasons, the Board finds that Dr. H.'s opinion is of less probative value than the opinions of the VA examiners.  

The preponderance of the competent evidence of record is against a conclusion that the appellant's right ear sensorineural hearing loss disability is related to service.  He does not meet the criteria of a chronic, identifiable right ear hearing loss disability in the service, and the probative evidence of record is against a finding of a nexus to service.  Accordingly, service connection is not warranted, and the appeal is denied.  

In arriving at this decision, the Board has also considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim. In this case, the preponderance of the evidence is against the Veteran's claim. Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014). 


ORDER

Service connection for right ear hearing loss disability is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


